                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-1 Filed 04/22/21 Page 1 of 5 Page ID
                                                                                                                                              #:2248


                                                                                                              1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                  alan.kessel@troutman.com
                                                                                                              2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                  jeffrey.goldman@troutman.com
                                                                                                              3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                  kevin.crisp@troutman.com
                                                                                                              4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                  lauren.grochow@troutman.com
                                                                                                              5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                  5 Park Plaza, Suite 1400
                                                                                                              6   Irvine, CA 92614-2545
                                                                                                                  Telephone: 949.622.2700
                                                                                                              7   Facsimile: 949.622.2739
                                                                                                              8
                                                                                                                  Attorneys for Defendant SMART KING LTD. and Defendant and
                                                                                                              9   Counterclaimant FARADAY&FUTURE INC.
                                                                                                             10                        UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                             12                                WESTERN DIVISION
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13
                                                                                                             14   HONG LIU,                                Case No. 2:20-cv-08035-SVW-JPR
                                                                                                             15                  Plaintiff,                Honorable Stephen V. Wilson
                                                                                                             16           v.                               DISCOVERY MATTER:
                                                                                                             17   FARADAY&FUTURE INC.,                     DECLARATION OF LAUREN E.
                                                                                                                  SMART KING LTD., JIAWEI                  GROCHOW IN SUPPORT OF
                                                                                                             18   WANG, and CHAOYING DENG,                 OPPOSITION TO PLAINTIFF AND
                                                                                                                                                           COUNTER-DEFENDANT’S
                                                                                                             19                  Defendants.               EXPEDITED MOTION FOR
                                                                                                                                                           DETERMINATION OF URGENT
                                                                                                             20                                            PRIVILEGE ISSUE AND TO
                                                                                                                                                           COMPEL PRODUCTION
                                                                                                             21
                                                                                                             22
                                                                                                                  AND RELATED COUNTERCLAIM.
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28   115389040
                                                                                                                  DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF OPPOSITION TO EXPEDITED MOTION FOR
                                                                                                                         DETERMINATION OF URGENT PRIVILEGE ISSUE AND TO COMPEL PRODUCTION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-1 Filed 04/22/21 Page 2 of 5 Page ID
                                                                                                                                              #:2249


                                                                                                              1       I, Lauren E. Grochow, declare as follows:
                                                                                                              2           1.   I am an attorney with the law firm Troutman Pepper Hamilton Sanders
                                                                                                              3   LLP, counsel for Defendant Smart King, Ltd. (“Smart King”) and Defendant and
                                                                                                              4   Counterclaimant Faraday&Future Inc. (“Faraday”) (collectively, “FF”) in the
                                                                                                              5   above-captioned action. I have personal knowledge as to all matters set forth
                                                                                                              6   herein, and if called to testify as a witness, I could and would do so. I submit this
                                                                                                              7   declaration in support of FF’s Opposition to Plaintiff and Counter-Defendant Hong
                                                                                                              8   Liu’s (“Liu”) Expedited Motion for Determination of Urgent Privilege Issue and to
                                                                                                              9   Compel Production (the “Opposition”).
                                                                                                             10           2.   On February 11, 2021, Liu served his First Set of Requests for
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11   Production on FF (the “Requests”). A true and correct copy of the Requests is
                                                                                                             12   attached hereto as Exhibit 1.
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13           3.   On March 15, 2021, FF responded to Liu’s Requests (the
                                                                                                             14   “Responses”). A true and correct copy of those Responses is attached hereto as
                                                                                                             15   Exhibit 2.
                                                                                                             16           4.   In connection with its efforts to locate, review and produce documents
                                                                                                             17   responsive to Liu’s Requests, FF prepared and provided Liu with privilege logs on
                                                                                                             18   a rolling basis on March 26, 2021, April 2, 2021, and April 16, 2021 (collectively,
                                                                                                             19   the “Privilege Logs”). These Privilege Logs identify 1,086 documents responsive
                                                                                                             20   to Liu’s Requests that are protected from disclosure by the attorney-client privilege
                                                                                                             21   and/or attorney work product doctrine, including documents relating to the
                                                                                                             22   following subjects: (i) FF’s Series A funding transaction with Evergrande Health
                                                                                                             23   Industry Group (“Evergrande”); (ii) Liu’s the Employment Agreement; (iii) Liu’s
                                                                                                             24   Director Compensation Agreement; (iv) the Smart King options and the Employee
                                                                                                             25   Stock Option Plan; (v) drafts of policies concerning employee’s age, race, sex,
                                                                                                             26   gender nationality, looks or appearance, or religion prepared by in-house counsel;
                                                                                                             27   (vi) the USCIS’s site inspection and immigration matters; (vii) labor and
                                                                                                             28   employment issues, including employee layoffs and the WARN Act notice, sexual
                                                                                                                  115389040                               -1-
                                                                                                                   DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF OPPOSITION TO EXPEDITED MOTION FOR
                                                                                                                          DETERMINATION OF URGENT PRIVILEGE ISSUE AND TO COMPEL PRODUCTION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-1 Filed 04/22/21 Page 3 of 5 Page ID
                                                                                                                                              #:2250


                                                                                                              1   harassment complaints and investigations, and compliance with labor laws; (viii)
                                                                                                              2   FF board of director or management meetings held between September and
                                                                                                              3   November 2018; and (ix) Liu’s termination. In furtherance of the provision of legal
                                                                                                              4   advice, each of these communications was transmitted in confidence between FF
                                                                                                              5   and its in house or outside counsel during the course of the attorney-client
                                                                                                              6   relationship. True and correct copies of FF’s Privilege Logs are attached hereto as
                                                                                                              7   Exhibits 3-5.
                                                                                                              8           5.   As of the date of this Declaration, FF has produced 517 documents to
                                                                                                              9   Liu, totaling 4,497 pages.       This production includes otherwise privileged
                                                                                                             10   documents bearing Bates numbers FF00000371-374, FF00002118, FF00002119,
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11   FF00002177-2178,       FF00001232-1233,        FF00001234,       FF00001235-1238,
                                                                                                             12   FF00001239-1243, and FF00001244-1246, which relate to Faraday’s claim in the
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13   Second Amended Counterclaim (“SACC”) that Liu abdicated responsibility and
                                                                                                             14   failed to perform his job duties as Global General Counsel vis-a-vis a handful of
                                                                                                             15   specifically enumerated matters. (SACC ¶¶ 50, 55-59, 61, 69-70.) FF also has
                                                                                                             16   produced other emails within the chains containing these communications to
                                                                                                             17   provide surrounding context. Further, FF will produce those otherwise privileged
                                                                                                             18   communications which Liu authored pertaining to the subject matters specifically
                                                                                                             19   enumerated in the SACC and alleged in support of Faraday’s claim that Liu failed
                                                                                                             20   to perform his job duties as Global General Counsel.
                                                                                                             21           6.   Between March 9, 2021 and April 12, 2021, Liu produced 62
                                                                                                             22   documents containing FF’s attorney-client privilege and attorney work product
                                                                                                             23   information, thereby revealing, for the first time, that Liu improperly retained FF’s
                                                                                                             24   privileged information following his termination from the company. Based on the
                                                                                                             25   date stamp appearing in the header of least 25 of those documents, it appears Liu
                                                                                                             26   printed FF’s privileged records between January 18 and 28, 2019, while he was still
                                                                                                             27   employed as Faraday’s Global General Counsel. Attached to this Declaration as
                                                                                                             28
                                                                                                                  115389040                               -2-
                                                                                                                   DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF OPPOSITION TO EXPEDITED MOTION FOR
                                                                                                                          DETERMINATION OF URGENT PRIVILEGE ISSUE AND TO COMPEL PRODUCTION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-1 Filed 04/22/21 Page 4 of 5 Page ID
                                                                                                                                              #:2251


                                                                                                              1   Exhibit 6 is a further privilege log created by FF’s counsel establishing the
                                                                                                              2   privileged status of the 62 documents recently produced by Liu.
                                                                                                              3           7.    On April 13, 2021, Liu, through his counsel, deposed FF employee
                                                                                                              4   Qing “Bob” Ye (the “Ye Deposition”). During the Ye Deposition, Liu’s counsel
                                                                                                              5   attempted to introduce and question the witness using a privileged email
                                                                                                              6   communication between FF and its legal counsel containing legal advice about
                                                                                                              7   corporate governance, which document is Bates numbered HLIU001638 and
                                                                                                              8   appears on the privilege log attached hereto as Exhibit 6.          Attached to this
                                                                                                              9   Declaration as Exhibit 7 is a true and correct copy of excerpts from the transcript of
                                                                                                             10   the Ye Deposition.
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11           8.    On April 13, 2021, my colleague, Jeffery M. Goldman, Esq.,
                                                                                                             12   transmitted a letter to Liu’s counsel concerning his attempted misuse of FF’s
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13   privileged information during the Ye Deposition. That letter enclosed, among other
                                                                                                             14   things, an earlier March 15, 2021 letter from Mr. Goldman admonishing Liu’s
                                                                                                             15   counsel against the use of FF’s privileged information to prosecute Liu’s wrongful
                                                                                                             16   termination claim. A true and correct copy of Mr. Goldman’s April 13, 2021 letter
                                                                                                             17   and its enclosures are attached hereto as Exhibit 8.
                                                                                                             18           9.    On April 14, 2021 Liu, through his counsel, deposed FF employee and
                                                                                                             19   Defendant Chaoying Deng (the “Deng Deposition”). During the Deng Deposition,
                                                                                                             20   Liu’s counsel once again sought to introduce and question the witness using a
                                                                                                             21   privileged email communication between FF and its legal counsel containing legal
                                                                                                             22   advice regarding FF’s financial position, which document is Bates numbered
                                                                                                             23   HLIU000973 and appears on the privilege log attached hereto as Exhibit 6.
                                                                                                             24   Attached to this Declaration as Exhibit 9 is a true and correct copy of excerpts from
                                                                                                             25   the transcript of the Deng Deposition.
                                                                                                             26           10.   On April 14, 2021, my colleague, Kevin Crisp, Esq., sent Liu’s
                                                                                                             27   counsel an email detailing (i) Liu’s failure to properly meet and confer in
                                                                                                             28   compliance with Local Rule 37-1 on Liu’s assertion that FF’s document production
                                                                                                                  115389040                                -3-
                                                                                                                   DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF OPPOSITION TO EXPEDITED MOTION FOR
                                                                                                                          DETERMINATION OF URGENT PRIVILEGE ISSUE AND TO COMPEL PRODUCTION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-1 Filed 04/22/21 Page 5 of 5 Page ID
                                                                                                                                              #:2252


                                                                                                              1   is deficient, and (ii) the status and imminent completion of FF’s document
                                                                                                              2   production. Attached hereto as Exhibit 10 is a true and correct copy of Mr. Crisp’s
                                                                                                              3   April 14, 2021 email.
                                                                                                              4           11.   Less than two hours later, Liu’s counsel sent FF’s attorneys an email
                                                                                                              5   threatening to file an ex parte application to compel FF’s further production of
                                                                                                              6   privileged and unspecified non-privileged documents. Liu’s counsel subsequently
                                                                                                              7   agreed to forego an ex parte application in order to seek relief from the presiding
                                                                                                              8   Magistrate Judge on an expedited basis. Attached hereto as Exhibit 11 is a true and
                                                                                                              9   correct copy of the April 14, 2021 email correspondence concerning Liu’s
                                                                                                             10   threatened ex parte application.
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11           12.   Subject to the objections interposed in the Responses to Liu’s
                                                                                                             12   Requests, FF in good faith believes that it has produced all non-privileged
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13   documents responsive to those Requests, with the exception of Chaoying Deng’s
                                                                                                             14   text messages with Liu. However, FF is in the process of forensically collecting
                                                                                                             15   and processing those text messages through remote means (which process has been
                                                                                                             16   delayed by technical difficulties) and anticipates supplementing its production with
                                                                                                             17   those records shortly.
                                                                                                             18           I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                             19   Executed on April 22, 2021 at Laguna Hills, California.
                                                                                                             20                                         /s/ Lauren E. Grochow
                                                                                                             21                                                Lauren E. Grochow

                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                  115389040                               -4-
                                                                                                                   DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF OPPOSITION TO EXPEDITED MOTION FOR
                                                                                                                          DETERMINATION OF URGENT PRIVILEGE ISSUE AND TO COMPEL PRODUCTION
